Citation Nr: 0713183	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-03 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus, claimed 
as in the right ear only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from July 1943 to March 1945.  
He is a World War II era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for hearing loss and 
tinnitus.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in February 2005, 
the veteran indicated that he wanted to have a video 
conference hearing at the RO.  The veteran subsequently 
withdrew his hearing request in March 2007.  See 38 C.F.R. 
§ 20.702(d) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record does not contain competent evidence of hearing 
loss in service, of manifestations of sensorineural hearing 
loss within one year following the veteran's discharge from 
service, and the preponderance of the evidence is against 
finding that there is a relationship between the post service 
bilateral hearing loss disability and service.

3.  The record does not contain competent evidence of 
tinnitus in service, of manifestations of tinnitus within one 
year following the veteran's discharge from service, and the 
preponderance of the evidence is against finding that there 
is a relationship between the post service tinnitus and 
service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in nor aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in nor aggravated by service, 
nor may tinnitus be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2003 VCAA letter sent to the veteran.  
In the June 2003 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he was responsible 
to ensure that all requested private records were received by 
VA.  Finally, he was told to identify any other evidence or 
information that he believed would support his claims.

The June 2003 VCAA letter effectively notified the veteran of 
the need to submit any pertinent evidence in his possession.  
In this regard, he was advised to identify any source of 
evidence and he was told that VA would assist in requesting 
such evidence, but it was explained that he was ultimately 
responsible for ensuring that VA received pertinent records.  
This communication served to effectively notify the veteran 
that he should furnish any pertinent evidence in his 
possession.  Moreover, the veteran signed a statement in 
February 2007 expressly indicating that he had no additional 
information or evidence to submit in support of his claims.  
The requirements of 38 C.F.R. § 3.159(b)(1) have been 
effectively met.  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, a March 2006 letter to the veteran 
included notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Although this notice was issued 
following the initial adjudication of his claim, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As the Board finds 
in this decision that the claims for service connection must 
be denied, no ratings or effective dates will be assigned.  
Thus, any error as to the timeliness of notice with respect 
to the disability rating or effective date elements of the 
claims is moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records.  VA has also obtained a nexus opinion, authored 
after review of the claims file, from the veteran's treating 
VA audiologist in connection with this appeal.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).



II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran has alleged, including in his July 2003 
correspondence, that he suffers from hearing loss and 
tinnitus as a result of his ears being exposed to a loud 
noise environment during service.  Specifically, the veteran 
contends that his basic training in field artillery involved 
firing '155' Howitzer artillery cannons, and that the 
resulting acoustic trauma damaged his hearing and was the 
cause of his current hearing loss and tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss or for tinnitus (as organic diseases of the 
nervous system) may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

38 C.F.R. § 3.385

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Preliminarily, the Board notes that the record demonstrates 
that the veteran currently suffers from diagnosed hearing 
loss disability for VA purposes under 38 C.F.R. § 3.385.  VA 
outpatient treatment reports dated September 2000 and April 
2003 both contain audiological testing results showing 
auditory thresholds of greater than 40 decibels in all of the 
pertinent frequencies for both ears.  In addition, the Board 
observes that the veteran reported experiencing periodic 
tinnitus in the right ear in September 2000, and then 
reported experiencing worsening constant tinnitus in both 
ears in March 2003 and April 2003; a VA audiologist has 
associated a current medical diagnosis of tinnitus with these 
complaints.  As the record demonstrates that the veteran 
currently suffers from the claimed disabilities, entitlement 
to service connection depends upon whether the evidence shows 
that these disabilities are causally related to the veteran's 
service.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
the evidence is against the grant of service connection for 
tinnitus.  In this regard, the Board notes that there is no 
suggestion of any manifesting chronic hearing loss, tinnitus, 
or ear problems in the veteran's service medical records.  A 
February 1945 report of physical examination, conducted 
approximately one month prior to service discharge, shows 
that the veteran's hearing was 15/15 bilaterally with 
whispered voice and his ears were clinically evaluated as 
"normal."  This strongly suggests that a trained medical 
professional, upon examination of the veteran's ears and 
hearing, did not believe that any hearing loss disability 
existed at this time near the conclusion of the veteran's 
service; thus, the report suggests that no chronic hearing 
loss was incurred during service.  This is consistent with a 
March 1945 hospitalization report which lists varying 
diagnoses for the veteran but contains no suggestion of any 
problems involving the ears or the veteran's hearing.  The 
February and March 1945 records are also silent as to any 
symptoms or complaints suggestive of tinnitus.

This is also essentially consistent with another in-service 
examination report, only identifiable as being from some time 
during 1944, which indicates that examination of the 
veteran's ears was 'negative' for clinical abnormalities.  
The Board acknowledges that this 1944 examination report 
makes an unclear reference to "History Right Ear" in the 
section noting the veteran's reported medical history.  
However, it is not specified in this report what kind of 
"history" is referenced; it is possible that this note 
refers to the veteran's childhood history of otitis media 
which is otherwise mentioned in a March 1945 report of 
medical history.  In any event, the pertinent clinical 
findings noted in the 1944 report show 15/20 hearing (low 
conversational voice) in the right ear and 20/20 in the left 
ear; the examiner expressly indicated that these results were 
interpreted as 'negative' for any clinical defect.  The 
report also contains no findings indicative of tinnitus nor 
any veteran complaints suggestive of tinnitus.

Moreover, the Board again observes that the subsequent 
February 1945 in-service examination report found the 
veteran's ears and hearing to be clinically normal with no 
suggestion of any ear problems or any diminished hearing 
whatsoever at that time.  Thus, even if the 1944 examination 
report might be read, for the sake of the veteran's argument, 
as showing a small amount of diminished right ear hearing 
acuity (insufficient to be considered clinically significant 
at that time), the February 1945 examination report's finding 
of clinically normal ears with undiminished hearing suggests 
that any previously reduced hearing acuity was acute in 
nature and resolved without chronic disability.

VA examination records from the years following discharge 
further show no disability of the ears in the time shortly 
after service.  A June 1947 examination report shows that the 
veteran's ears were found to be clinically normal and his 
hearing was examined in both ears up to 20 feet with the 
ordinary conversation test with no problems found.  A July 
1949 examination report includes a finding that the veteran's 
ears were again clinically normal and his hearing was scored 
as "20/20 feet" in both ears, evaluated with the ordinary 
conversation test.

Furthermore, the evidence of record strongly suggests that 
the veteran did not complain of any chronic ear problems or 
believe that he suffered from any chronic disability of the 
ears at the time of his discharge from service or for many 
years thereafter.  None of the medical reports discussed 
above contain any indication that the veteran presented 
complaints of active hearing loss or tinnitus during any of 
the consultations within several years of service.  
Significantly, in March 1945, the veteran filed an 
application for VA disability compensation, but made no 
contention regarding any hearing loss, tinnitus, or any ear 
problems at that time.

There is no evidence of any complaints or treatment for 
hearing loss for several decades after service.  In fact, the 
first medical evidence of record showing complaints of 
tinnitus and demonstrating a hearing loss disability is a 
September 2000 VA audiological consultation, see 38 C.F.R. 
§ 3.385, which is dated over fifty-four years following the 
veteran's discharge from service.  During the September 2000 
VA consultation, the veteran described that he had first 
received hearing aids in 1996, but even this date leaves more 
than fifty years without contemporaneous evidence of 
complaint, treatment, or diagnosis pertinent to sensorineural 
hearing loss or tinnitus.  Such a lengthy period of time 
without evidence of pertinent diagnosis or treatment weighs 
against the claims.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  Thus, there is no clear evidence of 
continuity of symptomatology from service until now.

As to whether the current hearing loss disability and 
tinnitus may be related to the noise exposure in service, the 
Board finds the most probative evidence of record to be the 
report of a VA audiological expert who reviewed the claims 
folder, to include all of the veteran's contentions and all 
of the pertinent medical evidence, in May 2004.  The same 
audiological expert is further familiar this the veteran's 
case as she has also examined the veteran and treated his 
hearing loss and tinnitus during several VA outpatient 
consultations.  Upon a review of the claims file, the 
audiologist noted that there was no documentation of hearing 
loss or tinnitus during service or for many years after 
service.  The audiologist further noted that the veteran had 
significant noise exposure before and after service, 
including "50 years of truck driving, plus some hunting, and 
farm work."  The audiologist acknowledges the veteran's in-
service noise exposure, but concludes "it is my opinion that 
[the veteran's] hearing loss is not due to his military 
service."  Significantly, the audiologist's review of the 
record led her to the conclusion that a more likely cause of 
the hearing loss and tinnitus was "his Otosclerosis and 
subsequent failed surgery..."  The audiologist explains a 
convincing rationale for this conclusion, indicating that the 
veteran's particular "flat loss with a conductive component, 
bilaterally, ... is typical of unsuccessful middle ear 
surgery."

The Board must find that the May 2004 VA audiologist's report 
is highly probative and, moreover, there is no contrary 
medical opinion of record to indicate that the veteran's 
current hearing loss and tinnitus are etiologically linked to 
his service.  While the veteran may sincerely believe that 
his hearing loss and tinnitus are related to noise exposure 
in service, he is not competent to offer an opinion on 
medical matters, such as the etiology of these disabilities.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds that there is no evidence of 
hearing loss nor tinnitus at the time the veteran separated 
from service, no evidence of manifestations of hearing loss 
nor tinnitus to a compensable degree within one year 
following his discharge from service, and no evidence of 
continuity of symptomatology of hearing loss nor tinnitus 
from the time he separated from service until now.  As noted, 
a VA audiologist specifically concluded that a relationship 
between the current disabilities and military service is 
unlikely.  There is no contrary medical opinion of record.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss disability 
and for tinnitus, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


